Notice or Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In view of the Election of Species Requirement of February 20, 2020 and applicants’ election of species (I)(A)(2), claims 1, 4-8, 10, 11, 16, and 17 have been examined on the merits, and claims 3 and 12-15 have been withdrawn from further consideration.  Regarding the nonelected species, it is noted in view of applicants’ amendments that the claims are unclear with respect to the nonelected species; the examiner has noted this should the nonelected species be examined during future prosecution.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4-8, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (‘573).
	Iwata et al. disclose thermoplastic polyurethanes and their use to produce molded articles, wherein the polyurethanes are produced by polymerizing diisocyanates, including aromatic and alicyclic species, with polyester polyols and diol chain extenders, wherein preferred species for producing the polyester polyol are 3-methyl-1,5-pentanediol (a branched diol) and isophthalic acid (an aromatic acid).  See column 4, lines 14-54; column 7, lines 47+; column 8, lines 1-44; and column 10, lines 31+.  The use of branched diols and aromatic acids are taught to yield polyester polyols that cause the thermoplastic polyurethane to have improved properties.  See column 6, lines 23-46.  
5.	Though the reference fails to specifically teach the use of a diisocyanate, a diol chain extender, and a polyester polyol derived from aromatic acid species and branched diol species in the claimed amounts, in view of the molar ratios and molecular weights of the reactants disclosed within the examples, the position is taken that the use of the claimed reactants in amounts that fall within the claimed weight percent ranges would have been obvious.  For example, Example 11 within Table 11 discloses a polyurethane produced from 30 weight percent diisocyanate, 62 weight percent polyester polyol, and 8 weight percent chain extender.  Furthermore, one seeking to decrease flexibility or elongation or increase hardness would have been motivated to decrease the polyester polyol content while increasing the chain extender content.  Regarding claim 7, since the disclosed thermoplastic polyurethane is produced from reactants that correspond to those claimed and since the relative amounts of the components would have been .
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (‘573) in view of CN 104004377.
Iwata et al. disclose thermoplastic polyurethanes and their use to produce molded articles, wherein the polyurethanes are produced by polymerizing diisocyanates, including aromatic and alicyclic species, with polyester polyols and diol chain extenders, wherein preferred species for producing the polyester polyol are 3-methyl-1,5-pentanediol (a branched diol) and isophthalic acid (an aromatic acid).  See column 4, lines 14-54; column 7, lines 47+; column 8, lines 1-44; and column 10, lines 31+.  The use of branched diols and aromatic acids are taught to yield polyester polyols that cause the thermoplastic polyurethane to have improved properties.  See column 6, lines 23-46.  
7.	Though the reference fails to specifically teach the use of a diisocyanate, a diol chain extender, and a polyester polyol derived from aromatic acid species and branched diol species in the claimed amounts, in view of the molar ratios and molecular weights of the reactants disclosed within the examples, the position is taken that the use of the claimed reactants in amounts that fall within the claimed weight percent ranges would have been obvious.  For example, Example 11 within Table 11 discloses a polyurethane produced from 30 weight percent diisocyanate, 62 weight percent polyester polyol, and 8 weight percent chain extender.  Furthermore, one seeking to decrease flexibility or elongation or increase hardness would have been motivated to decrease the polyester polyol content while increasing the chain extender content.

9.	Applicants’ response and the 37 CFR 1.132 declaration of December 18, 2020 have been considered; however, they are insufficient to overcome the prior art rejections for the following reasons.  Firstly, though applicants have argued that the primary reference does not actually use 3-methyl-1,5-pentanediol and isophthalic acid (the examiner concludes that this remark is directed to the examples of the primary reference), applicants’ argument fails to appreciate that these polyester polyol reactants are disclosed as being preferred, as previously noted by the examiner.  The examiner notes that teachings, especially preferred teachings, even if not used within the examples, are relevant for what they would have taught/suggested to the skilled artisan.  The examiner finds no reason why these teachings should be dismissed.  Secondly, the examiner finds nothing on the record, commensurate in scope with the claims, to establish an unexpected result over the most relevant teachings within the primary reference.  No comparative showings representative of the cited prior art teachings have been provided which, when considered with showings of the instant invention, establish the aforementioned unexpected result.  It is not seen that the showing within the 37 CFR 1.132 declaration is particularly relevant, since the showing is not considered to be representative of the teachings within the primary reference, which 
10.	While the instant examination has been conducted with respect to the elected species, it is noted that the teachings with respect to the non-elected species are relevant.  
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/RABON A SERGENT/Primary Examiner, Art Unit 1765